DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the recitation of a polybenzoxazine sulfide comprising ‘repeating units of which include at least one unit corresponding to formula (I) or (II)’ renders the instant claim indefinite as only units of formula (I) constitute benzoxazine structures. As such, the metes and bounds of the instant claim are not clear regarding what is meant by units of formula (II) which contain no benzoxazine rings and it cannot be determined if the units are present as an alternative to formula (I) units, are present in addition to formula (I) units, or are present in addition to other unrecited benzoxazine units of the polybenzoxazine polymer claimed. 
	Further, formula (I) and (II) indicate only one generally located Sx-R group whereas the claim states one, two, three or four groups which renders the claim indefinite. Clarity can be achieved in this case (specification dependent) by amending to -(Sx-R)1-4 or similar. Furthermore it is not clear if the recitation of ‘in which the two oxazine rings are connected together via a central aromatic group’ is with respect to formula (I)-only as formula (II) contains no oxazine rings connected via a central aromatic group. If so, the recitation of Sx-R of formula (II) is further unclear. Lastly, formula (II) contains undefined (*) and the metes and bounds thereof are indefinite. This includes claims 22-36 as they depend from claim 21. See also claims 28, 29, 30, 31 and 32 which contain the same recitations noted above.
	Regarding claims 29-30, the preamble of the claim 29 refers to “The polybenzoxazine sulfide according to claim 28” however, claim 28 is directed to a “reinforcer” (see claim preamble). It is not clear what claim 29 is intending to depend from and/or refer to. This includes claim 30 as it depends from claim 29, and also contains the indefinite preamble reference.
	Regarding claims 31-32, it is not clear if the formula (I-1) and (II-1) of claim 31 are further limiting or in addition to the structures of formula (I) and (II) of claim 21 from which the claim depends. This includes claim 32 as it depends from claim 31. 
Regarding claim 37, the recitation of a polybenzoxazine sulfide comprising ‘repeating units of which include at least one unit corresponding to formula (I) or (II)’ renders the instant claim indefinite as only units of formula (I) constitute benzoxazine structures. As such, the metes and bounds of the instant claim are not clear regarding what is meant by units of formula (II) which contain no benzoxazine rings and it cannot be determined if the units are present as an alternative to formula (I) units, are present in addition to formula (I) units, or are present in addition to other unrecited benzoxazine units of the polybenzoxazine polymer claimed. 
	Further, formula (I) and (II) indicate only one generally located Sx-R group whereas the claim states one, two, three or four groups which renders the claim indefinite. Clarity can be achieved in this case (specification dependent) by amending to -(Sx-R)1-4 or similar. Furthermore it is not clear if the recitation of ‘in which the two oxazine rings are connected together via a central aromatic group’ is with respect to formula (I)-only as formula (II) contains no oxazine rings connected via a central aromatic group. If so, the recitation of Sx-R of formula (II) is further unclear. Lastly, formula (II) contains undefined (*) and the metes and bounds thereof are indefinite.
Regarding claim 38, the recitation of a polybenzoxazine sulfide comprising ‘repeating units of which include at least one unit corresponding to formula (I) or (II)’ renders the instant claim indefinite as only units of formula (I) constitute benzoxazine structures. As such, the metes and bounds of the instant claim are not clear regarding what is meant by units of formula (II) which contain no benzoxazine rings and it cannot be determined if the units are present as an alternative to formula (I) units, are present in addition to formula (I) units, or are present in addition to other unrecited benzoxazine units of the polybenzoxazine polymer claimed. 
	Further, formula (I) and (II) indicate only one generally located Sx-R group whereas the claim states one, two, three or four groups which renders the claim indefinite. Clarity can be achieved in this case (specification dependent) by amending to -(Sx-R)1-4 or similar. Furthermore it is not clear if the recitation of ‘in which the two oxazine rings are connected together via a central aromatic group’ is with respect to formula (I)-only as formula (II) contains no oxazine rings connected via a central aromatic group. If so, the recitation of Sx-R of formula (II) is further unclear. Lastly, formula (II) contains undefined (*) and the metes and bounds thereof are indefinite.
	

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites  formula (I-a-1), (I-b-1), (II-a-1), and (II-b-1) each of which contains a -CH3 group on the central benzene ring. The formula (I-a) and (II-a) of claim 29, from which claim 30 depends, do not allow for the presence of a methyl group on the central benzene ring. As such the claim fails to include all limitations of the claim upon which it depends and results in improper broadening.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-38 of copending Application No. 16/621,520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending applications are both directed to (or result in) metallic substrates/surfaces at least partially coated in polybenzoxazole sulfides comprising substantially the same formula (I) and (II) units and structures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767